1. Pit's Notice of Appeal Based Upon a Dissent (COA14-643)
1.-
2. Pit’s PDR as to Additional Issues
2. Allowed
3. Pit’s Motion to Accept Corrected Certificate of Filing and Service
3. Dismissed as moot
4. Pit’s Motion to Deem Notice of Appeal and PDR Timely Filed
4. Dismissed as moot
5. Pit’s Amended Motion to Accept Corrected Certificate of Filing and Service
5. Allowed
6. Pit’s Amended Motion to Deem Notice of Appeal and PDR Timely Filed
6. Allowed
7. Pit’s Petition for Writ of Certiorari to Review Decision of COA
7. Dismissed as moot
8. Pit’s Motion to Amend Petition for Writ of Certiorari and Amended Motion to Deem Timely Filed to Replace COA Opinion
8. Allowed